Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11, 2020 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Claim Objections
Claim 9 is objected to due to recited feature of “the gradient being optionally of the type …”.  As the “type” is optional, the examiner interpreted the optional feature as a “not required or mandatory” feature.  Therefore, in the prior art rejection, the examiner does not provide teaching for the feature.
Correction is required should the feature is required or mandatory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 9-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (Gopal Sharma, Rishabh Goyal, Difan Liu, Evangelos Kalogerakis and Subhransu Maji, “CSGNet: Neural Shape Parser for Constructive Solid Geometry,” 2018 IEEE./CVF Conference on Computer Vision and Pattern Recognition, IEEE, June 18, 2018, p. 5515-5523; IDS).

Regarding claim 1, Sharma teaches a computer-implemented method for learning a neural network configured for inference, from a discrete geometrical representation of a 3D shape, of an editable feature tree representing the 3D shape, the editable feature tree comprising a tree arrangement of geometrical operations applied to leaf geometrical shapes (e.g., We present a neural architecture that takes as input a 2D or 3D shape and outputs a program that generates the shape. The instructions in our program are based on constructive solid geometry principles, i.e., a set of boolean operations on shape primitives defined recursively. Bottom-up techniques for this shape parsing task rely on primitive detection and are inherently slow since the search space over possible primitive combinations is large. In contrast, our model uses a recurrent neural network that parses the input shape in a top-down manner, which is significantly faster and yields a compact and easy-to-interpret sequence of modeling instructions. Our model is also more effective as a shape detector compared to existing state-of-the-art detection techniques. We finally demonstrate that our network can be trained on novel datasets without ground-truth program annotations through policy gradient techniques. Sharma: Abstract.  Our shape parser produces a compact program that generates an input 2D or 3D shape. On top is an input image of 2D shape, its program and the underlying parse tree where primitives are combined with boolean operations. On the bottom is an input voxelized 3D shape, the induced program, and the resulting shape from its execution.  Sharma: Figure 1.  The program can be used not only to geometrically describe the input shape but can also be directly edited to manipulate it if desired.  Sharma: p. 5516 c.2 para. 3 L.12-14), the method comprising: 
obtaining a dataset including discrete geometrical representations each of a respective 3D shape (e.g., To train our network in the supervised learning setting, we automatically created a large set of 2D and 3D CSG-based synthetic programs according to the grammars described below. Sharma: p. 5519 c. 1 para. 3.  We sampled derivations of the following grammar in the case of 3D CSG: 

    PNG
    media_image1.png
    193
    409
    media_image1.png
    Greyscale

The same three binary operations are used as in the 2D case. Three basic solids are denoted by 'sp': Sphere, 'cu': Cube, 'cy': Cylinder. L represents the center of p1imitive in 3D voxel grid. R specifies radius of sphere and cylinder, and also specifies size of cube. H is the height of cylinder. The primitives are rendered as voxel grids and the programs are executed on a 3D volumetric grid of size 64 x 64 x 64. We used the same random sampling method as described for the synthetic 2D dataset, resulting in 3D CSG programs. 3D shape samples from this dataset are shown in Figure 3. Sharma: p. 5519 c. 2 para. 2 and Figure 3; reproduced below for reference

    PNG
    media_image2.png
    366
    588
    media_image2.png
    Greyscale

);  
obtaining a candidate set of leaf geometrical shapes, the candidate set comprising at least one continuous subset of leaf geometrical shapes (e.g., The goal of the parser [Symbol font/0x70] is to produce a sequence of instructions given an input shape. The parser can be implemented as an encoder-decoder using neural network modules as shown in Figure 2. The encoder takes as input an image  and produces an encoding () using a CNN. The decoder Θ takes as input () and produces a probability distribution over programs P represented as a sequence of instructions. Decoders can be implemented using Recurrent Neural Networks (RNNs). We employ Gated Recurrent Units (GRUs) [10] that have been widely used for sequential prediction tasks such as generating natural language and speech. The overall network can be written as [Symbol font/0x70]() = Θ o (). The space of programs can be efficiently described according to a context-free grammar [19]. For example, in constructive solid geometry the instructions consist of drawing primitives (e.g., spheres, cubes, cylinders, etc.) and performing boolean operations described as a grammar with the following production rules:  

    PNG
    media_image3.png
    158
    385
    media_image3.png
    Greyscale

Each rule indicates possible derivations of a non-terminal symbol separated by the I symbol. Here S is the start symbol, OPi is chosen from a set of defined modeling operations and the SHAPEi is a primitive chosen from a set of basic shapes at different positions, scales, orientations, etc. Instructions can be written in a standard post-fix notation. e.g. SHAPE1SHAPE2OP1SHAPE3OP2. Figure 2 also gives an example of a program predicted by the network that follows the grammar described above. Sharma: p.5517 c.1 para. 3 L.2-12 and c.2 paras. 1 and 2 and Figure 2; reproduced below for reference.

    PNG
    media_image4.png
    655
    1225
    media_image4.png
    Greyscale

As shown in Figure 2, the primitives annotated as P1, P2, P3, P4 are predicted by the network, while E1, E2 are the outputs of Boolean modeling operations acting on intermediate shapes.  It is obvious that a continuous set of geometrical shapes obtained from the primitives and intermediates and Boolean operations); and 
learning the neural network based on the dataset and on the candidate set (e.g., Given an input I the parser network π generates a program that minimizes a reconstruction error between the shape produced by executing the program and a target shape. Sharma: p. 5517 c.2 para. 3 L.1-3.  Supervised learning: When target programs are available the architecture can be trained with standard supervised learning techniques. Training data in this case consists of shape and program pairs (i, P i), i = 1, … , N. In our implementation, the RNN produces a categorical distribution [Symbol font/0x70]θ over instructions a ∈ A at every time step. Similarly the ground-truth program P i can be written as sequence of instructions gi1, gi2 .. giT, where Ti is the length of the program P i. The parameters θ can be learned to maximize the log-likelihood of the ground truth instructions:   

    PNG
    media_image5.png
    110
    474
    media_image5.png
    Greyscale

Sharma: p.5518 c.1 para. 1.  Learning with policy gradients. Without target programs one can minimize a reconstruction error between the shape obtained by executing the program and the target. However, directly minimizing this error using gradient-based techniques is not possible since the output space is discrete and execution engines are typically not differentiable. Policy gradient techniques [44] from the reinforcement learning (RL) literature can instead be used in this case. Sharma: p. 5518 c.1 para. 2). 
 
Regarding claim 2, Sharma teaches the method of claim 1, wherein the candidate set includes a set product between: 
a discrete set of primitive shape types (e.g., in constructive solid geometry the instructions consist of drawing primitives (e.g., spheres, cubes, cylinders, etc.) and performing boolean operations described as a grammar with the following production rules:

    PNG
    media_image3.png
    158
    385
    media_image3.png
    Greyscale

Sharma: p. 5517 c.2 para. 1 L.5-8), and 
for each primitive shape type, a respective discrete set of one or more parameter domains each of a respective continuous parameter, each parameter domain having respective parameters values of the respective continuous parameter (e.g., Each rule indicates possible derivations of a non-terminal symbol separated by the I symbol. Here S is the start symbol, OPi is chosen from a set of defined modeling operations and the SHAPEi is a primitive chosen from a set of basic shapes at different positions, scales, orientations, etc. Instructions can be written in a standard post-fix notation. e.g., SHAPE1SHAPE2OP1SHAPE3OP2. Figure 2 also gives an example of a program predicted by the network that follows the grammar described above. Sharma: p.5517 c.1 para. 3 L.2-12 and c.2 paras. 1 and 2 and Figure 2.  It is obvious that the positions, scales, orientations, etc. are continuous parameters), 
each primitive shape type forming, with a respective parameter value for each of the respective discrete set of one or more parameter domains, a respective element of the candidate set (e.g., CSGNet consists of three parts, first an encoder takes a shape (2D or 3D) as input and outputs a feature vector through a CNN. Second, a decoder maps these features to a sequence of modeling instructions yielding a visual program. Third, the rendering engine processes the program and outputs the final shape. The primitives annotated as Pl, P2, P3, P4 are predicted by the network, while El, E2 are the outputs of boolean modeling operations acting on intermediate shapes. Sharma: Figure 2). 
 
Regarding claim 3, Sharma teaches the method of claim 2, wherein, for each of one or more primitive shape types, the one or more respective continuous parameters include one or more dimensional parameters and/or one or more positioning parameters (e.g., Each rule indicates possible derivations of a non-terminal symbol separated by the I symbol. Here S is the start symbol, OPi is chosen from a set of defined modeling operations and the SHAPEi is a primitive chosen from a set of basic shapes at different positions, scales, orientations, etc. Instructions can be written in a standard post-fix notation. e.g. SHAPE1SHAPE2OP1SHAPE3OP2. Figure 2 also gives an example of a program predicted by the network that follows the grammar described above. Sharma: p.5517 c.1 para. 3 L.2-12 and c.2 paras. 1 and 2 and Figure 2.  It is obvious that the positions, scales, orientations, etc. are continuous parameters). 
 
Regarding claim 4, Sharma teaches the method of claim 2, wherein the discrete set of primitive shape types includes a cuboid type, a sphere type, one or more cylinder types, and/or one or more prism types (e.g., in constructive solid geometry the instructions consist of drawing primitives (e.g., spheres, cubes, cylinders, etc.) and performing boolean operations described as a grammar; Sharma: p. 5517 c.2 para. 1 L.5-8). 
 
Regarding claim 5, Sharma teaches the method of claim 2, wherein the neural network includes recurrent neural network cells (e.g., The goal of the parser [Symbol font/0x70] is to produce a sequence of instructions given an input shape. The parser can be implemented as an encoder-decoder using neural network modules as shown in Figure 2. The encoder takes as input an image  and produces an encoding () using a CNN. The decoder Θ takes as input () and produces a probability distribution over programs P represented as a sequence of instructions. Decoders can be implemented using Recurrent Neural Networks (RNNs). Sharma: p.5517 c.1 para. 3 L.2-11), each RNN cell outputting at a respective time step, respective first data for inference of a respective primitive shape type and respective second data for inference of a respective parameter value for each of the respective discrete set of one or more parameter domains (e.g., When target programs are available the architecture can be trained with standard supervised learning techniques. Training data in this case consists of shape and program pairs (i, P i), i = 1, … , N. In our implementation, the RNN produces a categorical distribution [Symbol font/0x70]θ over instructions a ∈ A at every time step. Similarly the ground-truth program P i can be written as sequence of instructions gi1, gi2 .. giT, where Ti is the length of the program P i. The parameters θ can be learned to maximize the log-likelihood of the ground truth instructions:   

    PNG
    media_image5.png
    110
    474
    media_image5.png
    Greyscale

Sharma: p.5518 c.1 para. 1). 

Regarding claim 6, Sharma teaches the method of claim 5, wherein the respective first data include a respective discrete distribution of probabilities each attributed to a respective one of the discrete set of primitive shape types (e.g., The decoder Θ takes as input () and produces a probability distribution over programs P represented as a sequence of instructions.  Sharma: p. 5517 c.1 para. 3 L.7-10.  The bidden state of our GRU units is passed through two fully-connected layers, which are then conve1ted into a probability distribution over program instructions through a classification layer. Sharma: p. 5520 c.1 para. 2 L.6-9.  For the 3D CSG there are 6635 unique instructions with 6631 different types of primitives with different sizes and locations, plus 3 boolean modeling operations and a stop symbol. Sharma: p. 5520 c.1 para. 2 L.12-15), and/or the respective second data comprise a respective parameter value for each of the respective discrete set of one or more parameter domains (e.g., Decoders can be implemented using Recurrent Neural Networks (RNNs). We employ Gated Recurrent Units (GRUs) [10] that have been widely used for sequential prediction tasks such as generating natural language and speech. Sharma: p. 5517 c.1 para. 3 L.10-12 and c.2 L.1-2. When target programs are avail-able the architecture can be trained with standard supervised learning techniques. Training data in this case consists of shape and program pairs (i, P i), i = 1, … , N. In our implementation, the RNN produces a categorical distribution [Symbol font/0x70]θ over instructions a ∈ A at every time step. Similarly the ground-truth program P i can be written as sequence of instructions gi1, gi2 .. giT, where Ti is the length of the program P i. The parameters θ can be learned to maximize the log-likelihood of the ground truth instructions:   

    PNG
    media_image5.png
    110
    474
    media_image5.png
    Greyscale

Sharma: p.5518 c.1 para. 1). 
 
Regarding claim 7, Sharma teaches the method of claim 6, wherein the dataset further includes, for each of one or more discrete geometrical representations, a respective editable feature tree comprising a tree arrangement of geometrical operations applied to leaf geometrical shapes and representing the 3D shape respective to the discrete geometrical representation (e.g., Our encoder is based on an image-based convnet in the case of 2D inputs, and a volumetric convnet in the case of 3D inputs. The output of the encoder () is passed as input to our GRU-based decoder at every program step. The bidden state of our GRU units is passed through two fully-connected layers, which are then conve1ted into a probability distribution over program instructions through a classification layer. For the 2D CSG there are 400 unique instructions corresponding to 396 different primitive types, discrete locations and sizes, the 3 boolean operations and the stop symbol. For the 3D CSG there are 6635 unique instructions with 6631 different types of primitives with different sizes and locations, plus 3 boolean modeling operations and a stop symbol. Sharma: p. 5520 c.1 para. 2 L.2-15), each geometrical shape being formed by a respective primitive shape type with a respective parameter value for each of the respective discrete set of one or more parameter domains (e.g., Given an input I the parser network π generates a program that minimizes a reconstruction error between the shape produced by executing the program and a target shape. Sharma: p. 5517 c.2 para. 3 L.1-3.  Supervised learning: When target programs are available the architecture can be trained with standard supervised learning techniques. Training data in this case consists of shape and program pairs (i, P i), i = 1, … , N. In our implementation, the RNN produces a categorical distribution [Symbol font/0x70]θ over instructions a ∈ A at every time step. Similarly the ground-truth program P i can be written as sequence of instructions gi1, gi2 .. giT, where Ti is the length of the program P i. The parameters θ can be learned to maximize the log-likelihood of the ground truth instructions:   

    PNG
    media_image5.png
    110
    474
    media_image5.png
    Greyscale

Sharma: p.5518 c.1 para. 1), the learning of the neural network comprising a supervised training which includes minimizing a loss L1 which penalizes, for the time step respective to each leaf geometrical shape of each discrete geometrical representation (e.g., Without target programs one can minimize a reconstruction error between the shape obtained by executing the program and the target. Sharma: p. 5518 c.1 para. 2 L.1-4.  The reconstruction error is taken as the loss L1): 
a lowness of the probability of the respective first data attributed to the respective primitive shape type of the leaf geometrical shape (e.g., e.g., The goal of the parser [Symbol font/0x70] is to produce a sequence of instructions given an input shape. The parser can be implemented as an encoder-decoder using neural network modules as shown in Figure 2. The encoder takes as input an image  and produces an encoding () using a CNN. The decoder Θ takes as input () and produces a probability distribution over programs P represented as a sequence of instructions. Sharma: p. 5517 c.1 para. 3 L.2-10 and Figure 2), and/or 
a disparity between the one or more respective parameter values of the leaf geometrical shape and the one or more respective parameter values of the respective second data (e.g., The rewards should be primarily designed to en-courage visual similarity of the generated program with the target. Visual similarity between two shapes is measured using the Chamfer distance (CD) between points on the edges of each shape. The CD is between two point sets, x and y, is defined as follows: 

    PNG
    media_image6.png
    94
    601
    media_image6.png
    Greyscale

The points are scaled by the image diagonal, thus Ch(x,y) [Symbol font/0xCE] [0, l] [Symbol font/0x22] x,y. The distance can be efficiently computed using distance transforms. In our implementa-tion, we also set a maximum length T for the induced programs to avoid having too long or redundant programs (e.g., repeating the same modeling instructions over and over again). Sharma: p. 5518 c.2 paras. 3-4). 

Regarding claim 9, Sharma teaches the method of claim 6, wherein the respective first data include a respective discrete distribution of probabilities each attributed to a respective one of the discrete set of primitive shape types (e.g., The decoder Θ takes as input () and produces a probability distribution over programs P represented as a sequence of instructions.  Sharma: p. 5517 c.1 para. 3 L.7-10.  The bidden state of our GRU units is passed through two fully-connected layers, which are then conve1ted into a probability distribution over program instructions through a classification layer. Sharma: p. 5520 c.1 para. 2 L.6-9.  For the 3D CSG there are 6635 unique instructions with 6631 different types of primitives with different sizes and locations, plus 3 boolean modeling operations and a stop symbol. Sharma: p. 5520 c.1 para. 2 L.12-15), the learning of the neural network including an unsupervised training which includes minimizing a loss L2, the minimizing including exploring candidate respective discrete distributions of probabilities, the loss L2 penalizing (e.g., 1o adapt models to new domains without program annotations we employ policy gradient techniques from the reinforcement learning literature [44]. Combining our parser with a CSG rendering engine allows the parser to receive feedback based on the visual difference between the target shape and generated shape. Thus the parser network can be trained to minimize this difference. Sharma: p. 5516 c.1 para. 1 L.7-14.  The difference is taken as L2, the penalty of the generated shape being different from the target shape), for a discrete geometrical representation and for a candidate respective discrete distribution of probabilities (e.g., The goal of the parser [Symbol font/0x70] is to produce a sequence of instructions given an input shape. The parser can be implemented as an encoder-decoder using neural network modules as shown in Figure 2. The encoder takes as input an image  and produces an encoding () using a CNN. The decoder Θ takes as input () and produces a probability distribution over programs P represented as a sequence of instructions. Decoders can be implemented using Recurrent Neural Networks (RNNs). Sharma: p.5517 c.1 para. 3 L.2-11), a disparity with a discrete geometrical representation derived from a respective editable feature tree, the respective editable feature tree being inferable based on the explored candidate respective discrete distribution of probabilities (e.g., Without target programs one can minimize a reconstruction error between the shape obtained by executing the program and the target. However, directly minimizing this error using gradient-based techniques is not possible since the output space is discrete and execution engines are typically not differentiable. Policy gradient techniques [44) from the reinforcement learning (RL) literature can instead be used in this case. Sharma: p. 5518 c.1 para. 2. Concretely, the parser [Symbol font/0x70]θ, that represents a policy network, can be used to sample a program y = (a1,a2 .. aT) conditioned on the input shape . Then a reward R can be estimated by measuring the similarity between the generated image ˆ obtained by executing the program and the target shape . With this setup, we want to learn the network parameters θ that maximize the expected rewards over programs sampled under the predicted distribution [Symbol font/0x70]θ() across images  sampled from a distribution D: 

    PNG
    media_image7.png
    64
    384
    media_image7.png
    Greyscale

Sharma: p. 5518 c.1 para. 3.  The rewards should be primarily designed to encourage visual similarity of the generated program with the target. Visual similarity between two shapes is measured using the Chamfer distance (CD) between points on the edges of each shape. Sharma: p. 5518 c.2 para. 3 L.1-5), the minimizing including a backpropagation of a gradient of the loss L2 relative at least to a variable representing the candidate respective discrete distributions of the respective first data, the gradient being obtained with a reinforcement algorithm (e.g., The outer expectation can be replaced by a sample estimate on the training data. The gradient of the inner expectation can be obtained by rearranging the equation as: 

    PNG
    media_image8.png
    86
    576
    media_image8.png
    Greyscale

Sharma: [. 5518 c.1 para. 4. It is often intractable to compute the expectation J[Symbol font/0x71]() since the space of programs is very large. Hence the expectation must be approximated. The popular REINFORCE [14] algorithm computes a Monte-Carlo estimate as: 

    PNG
    media_image9.png
    102
    489
    media_image9.png
    Greyscale

by sampling S programs from the policy πθ.  Each program ys is obtained by sampling instructions a^st =1:T from the distribution a^st ∼ [Symbol font/0x70]θ(at| a^s1:t−1; ) at every time step t, till the stop symbol (EOS) is sampled. The reward Rs is calculated by executing the program ys. Sharma: p. 5518 c.1 para. 5 and c.2 para. 1 L.1-4), the gradient being optionally of the type

    PNG
    media_image10.png
    61
    224
    media_image10.png
    Greyscale

where:

    PNG
    media_image11.png
    291
    554
    media_image11.png
    Greyscale


Regarding claim 10, Sharma teaches the method of claim 5, wherein each RNN cell takes as input a result of a current predicted sequence (e.g., When target programs are available the architecture can be trained with standard supervised learning techniques. Training data in this case consists of shape and program pairs (i, P i), i = 1, … , N. In our implementation, the RNN produces a categorical distribution [Symbol font/0x70]θ over instructions a ∈ A at every time step. Similarly the ground-truth program P i can be written as sequence of instructions gi1, gi2 .. giT, where Ti is the length of the program P i. The parameters θ can be learned to maximize the log-likelihood of the ground truth instructions:   

    PNG
    media_image5.png
    110
    474
    media_image5.png
    Greyscale

Sharma: p.5518 c.1 para. 1), the learning of the neural network including a supervised training which includes minimizing a loss that involves inferred parameter values (e.g., Without target programs one can minimize a reconstruction error between the shape obtained by executing the program and the target. However, directly minimizing this error using gradient-based techniques is not possible since the output space is discrete and execution engines are typically not differentiable. Policy gradient techniques [44] from the reinforcement learning (RL) literature can instead be used in this case. Sharma: p. 5518 c.1 para. 2). 

Regarding claim 11, the claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Claim 11 further recites: 
obtaining a discrete geometrical representation of a 3D shape (e.g., We present a neural architecture that takes as input a 2D or 3D shape and outputs a program that generates the shape. The instructions in our program are based on constructive solid geometry principles, i.e., a set of boolean operations on shape primitives defined recursively. Sharma: Abstract L.1-5. In the 3D CSG setting, we train a 3D-CNN + GRU (3D-CSGNet) net-work on the 3D CSG synthetic dataset explained in Section 4.1. The input to our 3D-CSGNet are voxelized shapes in a 64×64×64 grid. Sharma: p. 5521 c.1 para. 3 L.2-6 and Figures 3 and 7);  
applying the neural network to the discrete geometrical representation of a 3D shape (e.g., We present a neural architecture that takes as input a 2D or 3D shape and outputs a program that generates the shape. The instructions in our program are based on constructive solid geometry principles, i.e., a set of boolean operations on shape primitives defined recursively. Sharma: Abstract L.1-5.  Architecture of our neural shape parser (CSGNet). CSGNet consists of three parts, first an encoder takes a shape (2D or 3D) as input and outputs a feature vector through a CNN. Second, a decoder maps these features to a sequence of modeling instructions yielding a visual program. Third, the rendering engine processes the program and outputs the final shape. The primitives annotated as P 1, P 2, P 3, P 4 are predicted by the network, while E1, E2 are the outputs of boolean modeling operations acting on intermediate shapes. Sharma: Figure 2.  The goal of the parser [Symbol font/0x70] is to produce a sequence of instructions given an input shape. The parser can be implemented as an encoder-decoder using neural network modules as shown in Figure 2. The encoder takes as input an image  and produces an encoding () using a CNN. The decoder Θ takes as input () and produces a probability distribution over programs P represented as a sequence of instructions. Decoders can be implemented using Recurrent Neural Networks (RNNs). Sharma: p.5517 c.1 para. 3 L.2-11);  and 
inferring an editable feature tree representing the 3D shape based on a result of the applying, and optionally refining the inferred editable feature tree (e.g., We present a neural architecture that takes as input a 2D or 3D shape and outputs a program that generates the shape. The instructions in our program are based on constructive solid geometry principles, i.e., a set of boolean operations on shape primitives defined recursively. Sharma: Abstract L.1-5. Our shape parser produces a compact program that generates an input 2D or 3D shape. On top is an input image of 2D shape, its program and the underlying parse tree where primitives are combined with boolean operations. On the bottom is an input voxelized 3D shape, the induced program, and the resulting shape from its execution.  Sharma: Figure 1.  The program can be used not only to geometrically describe the input shape but can also be directly edited to manipulate it if desired.  Sharma: p. 5516 c.2 para. 3 L.12-14). 

Regarding claim 12, the claim is a device claim of method claim 11.  The claim is similar in scope to claim 11 and it is rejected under similar rationale as claim 11.
Sharma teaches “a neural architecture that takes as input a 2D or 3D shape and outputs a program that generates the shape. The instructions in our program are based on constructive solid geometry principles, i.e., a set of boolean operations on shape primitives defined recursively” (Sharma: Abstract L.1-5).  It is obvious that the invention is implemented with a computing device.  The programs and instructions are stored in memory and executed with the computing device.

Regarding claims 13-18, the claims are device claims of method claims 2-7 respectively.  The claims are similar in scope to claims 2-7 respectively and they are rejected under similar rationale as claims 2-7 respectively.

Regarding claim 20, the claim is similar in scope to claim 12 and it rejected under similar rationale as claim 12 when “and/or” in line 22 is treated as “and”.

Allowable Subject Matter
Claims 8 and 19 are objected to being dependent upon rejected base claim.  The claim would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claim 8:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
wherein the loss L1 penalizes:

    PNG
    media_image12.png
    82
    445
    media_image12.png
    Greyscale

wherein: 

    PNG
    media_image13.png
    330
    473
    media_image13.png
    Greyscale

as recited in claim 8.

Regarding claim 19, the claim is a device claim of method claim 8.  The claim is similar in scope to claim 8 and is objected under similar rationale as claim 8.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Regli (2008/0215510) teaches that “A scale-Space feature extraction technique is based on recursive decomposition of polyhedral surfaces into surface patches. The experimental results show that this technique can be used to perform matching based on local model structure. Scale-space techniques can be parameterized to generate decompositions that correspond to manufacturing, assembly or surface features relevant to mechanical design. One application of these techniques is to support matching and content-based retrieval of solid models. Scale-space technique can extract features that are invariant with respect to the global structure of the model as well as small perturbations that 3D laser scanning may introduce. A new distance function defined on triangles instead of points is introduced. This technique offers a new way to control the feature decomposition process, which results in extraction of features that are more meaningful from an engineering viewpoint. The technique is computationally practical for use in indexing large models.” (Regli: Abstract).
b).	Panciatici (2018/0365565) teaches that “The disclosure notably relates to a computer-implemented method for forming a dataset. The dataset is configured for learning a function. The function takes as inputs images of instances of one or more classes of real objects. The method comprises, for each class, providing a parametric model of the class, generating a plurality of 3D modeled objects with the parametric model, and adding to the dataset, for each one of the plurality of 3D modeled objects, one or more corresponding images. The generating includes traversing one or more of the set of ranges. The method constitutes an improved solution for forming a dataset configured for learning a function.” (Panciatici: Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611